Citation Nr: 1440310	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-45 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for residuals, fragment wound to palm of right
hand, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran provided testimony during a hearing before the undersigned at the RO
in February 2012.  A transcript is of record.

The Board remanded the case in March 2014 for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connected residuals arising from the fragment wound to the palm of the right hand are more disabling than currently evaluated.  The Veteran's disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5223 for favorable ankylosis of two digits of one hand.  However, the Veteran's testimony, as well as additional treatment records associated with the file pursuant to the March 2014 Board Remand, demonstrate that the Veteran exhibits additional right hand symptomatology not contemplated by DC 5223.  Particularly, the Veteran experiences right hand tremors, tingling, numbness, and severe chronic pain.

In its March 2014 Remand, the Board instructed the examiner to identify any neurological pathology related to the service-connected right hand disability (including the nerves involved) and fully describe the extent and severity of those symptoms.  The April 2014 VA examiner failed to comply with this instruction.  To ensure compliance with the past Remand directives, another VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an examination by a hand surgeon to determine whether he has any additional neurological disability due to the fragment wound to the palm of his right hand.

The examiner should conduct any tests necessary to identify any neurologic diagnosis associated with the service-connected disability.  If it is not possible to provide a specific neurologic diagnosis, the examiner should explain why not.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report or any scheduled examination may result in the denial of his claim.  38 C F R § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



